The writ of error brings for review judgment of conviction of murder in the first degree with recommendation to mercy.
The only question presented for our consideration is whether or not the evidence was sufficient to establish the element of premeditated design. It will serve no useful purpose to quote or discuss the evidence. The evidence shows that the homicide was neither a justifiable homicide nor an excusable homicide. The deceased was unarmed. The accused, after seeing the deceased in altercation with a woman, the housekeeper of the accused, in the yard of the accused, went into his house, procured his pistol, returned to the scene of the altercation between deceased and the woman and shot the deceased six times in the body inflicting death. At least five of the shots were in the back. The jury was justified in reaching the conclusion that when accused went into the house and got his pistol he did so with the intent and design to shoot and kill the deceased, which he did immediately on returning with the pistol; that *Page 245 
there was a premeditated design to kill entertained by him from the time he got his pistol until he had accomplished the death of the deceased as above stated.
The judgment should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.